DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2006/0285945 to Hofmeister et al. in view of patent application no. 2019/0237351 to Krupyshev et al.
	Regarding claim 1, Hofmeister et al. discloses a vacuum tunnel (18) having an expanded region (not numbered, but shown in fig. 2; Note: the width of element [18] between the lower elements [20] is the expanded region), first processing tool (20), second processing tool (20), substrate transport carriage (22) and end effector (paragraph 50).
	Hofmeister et al. does not disclose a rotary stage.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hofmeister et al. with the teachings of Krupyshev et al. by adding the rotary with a reasonable expectation of success for the purpose of providing an efficient means to change the orientation of the substrate.  
	Regarding claim 3, Hofmeister et al. discloses magnetic levitation system (paragraph 53).

Allowable Subject Matter
Claims 7-20 are allowed.
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the detailed embodiment of a substrate processing and transport (S P T) system, comprising: a first processing tool and a second processing tool each comprising: a transfer chamber configured to couple to one or more processing chambers; a load lock chamber having a first access opening configured to receive a substrate from an equipment front end module; a second access opening configured to transfer substrates to or from the transfer chamber of the first processing tool; and a third access opening; and a vacuum tunnel coupled between the third access opening of the first processing tool and the third access opening of the second processing tool, the vacuum tunnel comprising a substrate transport carriage comprising: a carriage body; and an end effector coupled to the carriage body, the end effector configured to support the substrate during transport within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.